Case 4:18-cv-00442-ALM-CMC Document 85-15 Filed 01/13/20 Page 1 of 5 PageID #: 2497




                      EXHIBIT 14
    Case 4:18-cv-00442-ALM-CMC Document 85-15 Filed 01/13/20 Page 2 of 5 PageID #: 2498

Ballard Spa]y-

1   Ease Washington Streer, Suire   2300                                                          David J. Bodney
Phoenix, AZ 85004-2555                                                                            Tel: 602.798.5454
TEL   602.798.5400                                                                                Fax: 602.798 .5595
PAX   602 .798.5595                                                                               bodneyd@ballardspahr.com
www. ba II. a rdspahr .com




                                                             December 9, 2019


             Via E-mail
             and US. Mail

             Steven Biss
             300 West Main Street, Suite 102
             Charlottesville, VA 22903
             stevenbiss@earthlink.net

            Re:          Butowskv v. Folkenflik. et al., No. 4: 18-CV-0042 (E.D. Tex.)

            Dear Mr. Biss:

                            I write in response to your submission of Plaintiffs Objections and Responses
            to Defendants' Second Interrogatories and Third Request for Production of Documents, dated
            December 2, 2019, in the above matter. Once again, you have failed to comply with your
            obligations to disclose relevant information pursuant to Rule 26(b)(1) of the Federal Rules of
            Civil Procedure. This letter therefore notifies you and your client, Plaintiff Ed Butowsky, of
            these discovery deficiencies and gives you a reasonable opportunity to cure them before
            Defendants have no choice but to seek an order to compel discovery and secure related
            remedies.

                         A.          Interrogatories

                           Interrogatory No. 14 requests that Plaintiff "[i]dentify all special damages,
            including any realized or liquidated direct pecuniary loss, that you incurred as a result of the
            Defendants' alleged business disparagement." Aside from citing legal authority defining
            special damages, Plaintiff neglected to "identify" any alleged loss and responded instead with
            inexact, conclusory statements claiming that Defendants' alleged business disparagement
            caused:

                         •           Loss of specific clientele (to be identified)

                         •           Loss of specific prospective economic advantage in the amount of
                                     $30,000,000 (name of specific customer to be identified);

                         •           Loss of income and profits from Chapwood (in a sum certain to be determined);
Case 4:18-cv-00442-ALM-CMC Document 85-15 Filed 01/13/20 Page 3 of 5 PageID #: 2499




     Steven Biss
     December 9, 2019
     Page 2


            •       Loss of business reasonably expected and historically achieved as a result of
                    appearances on television and radio (in a sum certain to be determined);

            •       Injury to business, professional and trade reputation in the amount of
                    $10,000,000.00.

                    Your use of phrases such as "to be identified" and "to be determined" belies
     Defendants' good-faith attempt to engage in discovery. Plaintiff filed his original complaint
     almost eighteen months ago, and must surely have already identified which clientele he has
     lost, the "specific customer" related to his loss of "prospective economic advantage," the
     amount of lost income and profits from Chapwood up to the present date, and the loss of
     business through television and radio appearances up to the present date. Therefore,
     Defendants call upon you to supplement your response to Interrogatory No. 14 by December
     16, 2019, or Defendants shall pursue further remedies, including filing a motion to compel and
     seek sanctions pursuant to Federal Rule of Civil Procedure 37 and the Local Rules.

            B.      Requests for Production

                    Like your response to Defendants' Interrogatory No. 14, your responses to
    Defendants' Third Set of Requests for Production fail to comply with your obligations to
    disclose relevant information pursuant to Rule 26(b)(1) of the Federal Rules of Civil
    Procedure. Specifically, the following Requests for Production call for the production of
    documents that are directly relevant to the claims at issue in this litigation, and Plaintiffs
    responses fail to respond to Defendants' Requests adequately.

                   Request for Production No. 2 requested "[a]ll documents, including
    correspondence, electronically stored information, emails, video and audio recordings,
    voicemail, and text messages, constituting or reflecting communications between Seymour
    Hersh on the one hand, and anyone, including but not limited to Malia Zimmerman, on the
    other, including the correspondence alleged in Footnote 6 of the Second Amended
    Complaint." You responded solely by pasting a link to an unauthenticated YouTube video.
    We assume that your answer to this Request implies that you disclosed all requested
    documents relevant to the Request. Candidly, it is difficult to believe that your client possesses
    no such documents. To the extent you become aware of additional documents relevant to
    Request for Production No. 2, we expect you to produce them promptly and supplement your
    answer.

                  Request for Production No. 3 requested "[a]ll documents, including
    correspondence, electronically stored information, emails, video and audio recordings,
    voicemail, and text messages, that support Your allegation in Footnote 7 of the Second
    Amended Complaint that 'Wheeler is the one who investigated the matter [of the murder of




                                                    2
Case 4:18-cv-00442-ALM-CMC Document 85-15 Filed 01/13/20 Page 4 of 5 PageID #: 2500




     Steven Biss
     December 9, 2019
     Page 3


     Seth Rich] and came up with the theory that Seth Rich's murder was not the result of a
     botched robbery' (emphasis in original)." You responded by "identiflying] ... Wheeler's
     contract with the Riches; Wheeler's communications with the Riches; all documents obtained
     and created by Wheeler in the course of and in connection with his investigation, including
     interview notes, records of conversations, memoranda, reports, emails, text messages, and
     iMessages." You further included a single, unauthenticated screenshot ofa text message from
     "Rod." Plaintiffs response fails to sufficiently disclose relevant information requested by
     Request for Production No. 3. Defendants' Third Set of Requests for Production calls upon
     Plaintiff "to produce for inspection and copying the designated documents at the office of
     Defendants' counsel, Haynes and Boone, LLP, 600 Congress Avenue, Suite 1300, Austin,
     Texas 78701, or at such other place as may be agreed by the parties." Defendants therefore
     request that you produce documents responsive to Request for Production No. 3 by December
     16, 2019, or Defendants shall pursue further remedies, including filing a motion to compel and
     seek sanctions pursuant to Federal Rule of Civil Procedure 37 and the Local Rules.

                    Request for Production No. 4 requested "[a]ll documents, including
     correspondence, electronically stored information, emails, video and audio recordings, or
     transcripts constituting, reflecting, or relating to the alleged conference calls taking place on
     'May 10, 2017 (10:30 am), May 11, 2017 (9:52 am and 10:12 am), and May 15, 2017 (11 :22
     am and 1:13 am),' referenced in ,r 137 of the Second Amended Complaint." In response, you
     represented that you would produce "[aJll documents, "yet as ofDecember 9, 2019, you have
     produced no documents in this case. Defendants call upon you to produce documents
     responsive to Request for Production No. 4 by December 16, 2019, or Defendants shall pursue
     further remedies, including filing a motion to compel and seek sanctions pursuant to Federal
     Rule of Civil Procedure 37.

                                             *      *       *

                     Furthermore, I implore you to produce documents responsive to all of
     Defendants' outstanding Requests for Production. As detailed in my letter to you dated
     November 21, 2019, my clients have been trying to obtain documents and information from
     your client for several months. As of the date of this letter, despite Defendants' repeated
     attempts to obtain documents from you and your client, you have produced no documents
     whatsoever. This letter is therefore intended to provide notice and the opportunity for you and
     Mr. Butowsky to cure Plaintiffs cumulative discovery deficiencies before we have no choice
     but to file a motion to compel discovery and seek sanctions pursuant to Federal Rule of Civil
     Procedure 37. We expect your supplemental responses and production by December 16,
     2019.




                                                    3
Case 4:18-cv-00442-ALM-CMC Document 85-15 Filed 01/13/20 Page 5 of 5 PageID #: 2501




     Steven Biss
     December 9, 2019
     Page4


                  I look forward to hearing from you.

                                               Very truly yours,

                                                ~/k-               -F-r-
                                               David J. Bedney

     DJB/mtg




                                                4
